       Case 2:20-cv-00773-KWR-KRS Document 4 Filed 10/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FREDERICK LUCERO,

               Petitioner,

vs.                                                   No. CV 20-00773 KWR/KRS

STATE OF NEW MEXICO,

               Respondent.

                                  ORDER TO SHOW CAUSE

       This matter is before the Court sua sponte. The record reflects that certain mailings to

Petitioner Frederick Lucero were returned as undelivered (see Doc. 3). It appears that Petitioner

Lucero has been transferred or released from custody without advising the Court of his new

address, as required by D.N.M. LR-Civ. 83.6, thus severing contact with the Court. Because

Petitioner has failed to comply with the Court’s local rules, he will be required to show cause

why this action should not be dismissed. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th

Cir. 1980) (“It is incumbent on litigants, even those proceeding pro se, to follow the federal rules

of procedure. . . The same is true of simple, nonburdensome local rules . . ..” (citation omitted)).

Failure to comply with this Order may result in dismissal without further notice.

       IT IS THEREFORE ORDERED that, within thirty (30) days from entry of this Order,

Petitioner Frederick Lucero shall notify the Clerk in writing of his current address or otherwise

show cause why this action should not be dismissed.




                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
